
	
		I
		112th CONGRESS
		1st Session
		H. R. 3341
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Ms. Hirono (for
			 herself and Mr. Dreier) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Homeland
			 Security, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Immigration and Nationality Act to stimulate
		  international tourism to the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Visa Improvements to Stimulate
			 International Tourism to the United States of America Act
			 or the VISIT USA
			 Act.
		2.Multiple entry
			 visas for nationals of ChinaSection 214(a)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(a)(2)) is amended—
			(1)by redesignating
			 subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively;
			 and
			(2)by inserting
			 before subparagraph (B), as so redesignated, the following:
				
					(A)(i)Notwithstanding
				paragraph (1) and except as provided in clause (ii), the Secretary of State
				shall ensure that a nonimmigrant visa issued pursuant to section 101(a)(15)(B)
				to an alien described in clause (iii)—
							(I)is valid for a period of not less than
				5 years; and
							(II)permits unlimited entry into and exit
				from the United States during such period.
							(ii)The Secretary of State may waive
				clause (i) with respect to an alien described in clause (iii) if the Secretary
				determines that a compelling national security reason exists for the
				waiver.
						(iii)An alien described in this clause
				is an alien who—
							(I)is a national of China;
							(II)meets the requirements for a visa
				under section 101(a)(15)(B); and
							(III)requests a visa pursuant to clause
				(i).
							(iv)An alien issued a visa pursuant to
				clause (i) shall be screened through the automated electronic travel
				authorization system implemented pursuant to section 217(h)(3) prior to being
				admitted into the United
				States.
						.
			3.Expediting
			 priority visitorsSection
			 286(u) of the Immigration and Nationality Act (8 U.S.C. 1356(u)) is
			 amended—
			(1)by amending the subsection heading to read
			 as follows:
				
					(u)Premium
				processing
				fee
					;
			(2)by striking The Attorney
			 General and inserting the following:
				
					(1)Employment-based
				petitions and applicationsThe Secretary of Homeland
				Security
					;
			(3)by striking This fee and
			 inserting The fee authorized under this paragraph;
			(4)by striking
			 The Attorney General may adjust this fee and inserting
			 The Secretary may adjust the fee authorized under this
			 paragraph; and
			(5)by adding at the
			 end the following:
				
					(2)Visitor
				visasThe Secretary of State shall offer premium processing for
				visitor visas issued to nonimmigrants described in section 101(a)(15)(B) and
				shall ensure that applicants requesting premium processing for such visas are
				interviewed and the visa application is adjudicated not later than 3 business
				days after the date of the applicant’s request for a visa appointment, absent
				compelling security concerns. The Secretary shall charge a fee for premium
				processing services under this paragraph in an amount sufficient to recover the
				costs incurred—
						(A)to more quickly
				process such visas in India, China, and Brazil;
						(B)to procure the
				technology needed to conduct videoconferencing for visa interviews; and
						(C)to create mobile
				interview units to process visa applications and conduct visa interviews in
				cities with more than 1,000,000 people that do not have a United States embassy
				or
				consulate.
						.
			4.Video Conference
			 Pilot Program
			(a)AuthorizationExcept
			 as provided in subsection (c), the Secretary of State—
				(1)shall develop and
			 conduct a pilot program for processing B–1 and B–2 visas using secure remote
			 videoconferencing technology as a method for conducting visa interviews of
			 applicants; and
				(2)in consultation
			 with other Federal agencies that use such secure communications, shall help
			 ensure the security of the videoconferencing transmission and encryption
			 conducted under paragraph (1).
				(b)ReportNot
			 later than 90 days after the termination of the pilot program authorized under
			 subsection (a), the Secretary of State shall submit a report to the
			 Committee on Appropriations of the
			 Senate and the Committee on
			 Appropriations of the House of Representatives that
			 contains—
				(1)a
			 detailed description of the results of such program, including an assessment of
			 the efficacy, efficiency, and security of the remote videoconferencing
			 technology as a method for conducting visa interviews of applicants; and
				(2)recommendations
			 for whether such program should be continued, broadened, or modified.
				(c)Limitation
				(1)In
			 generalThe pilot program authorized under subsection (a) may not
			 be conducted if the Secretary of State determines that such program—
					(A)poses an undue
			 security risk; and
					(B)cannot be
			 conducted in a manner consistent with maintaining security controls.
					(2)ReportIf
			 the Secretary of State makes a determination under paragraph (1), the Secretary
			 shall submit a report to the Committee on
			 Appropriations of the Senate and the
			 Committee on Appropriations of the House of
			 Representatives that describes the reasons for such
			 determination.
				5.Encouraging
			 Canadian tourism to the United States
			(a)Canadian retiree
			 visasSection 101(a)(15) of
			 the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) is amended—
				(1)in subparagraph (T)(iii), by striking the
			 period at the end and inserting a semicolon;
				(2)in subparagraph (U)(iii), by striking
			 or at the end;
				(3)in subparagraph (V), by striking the period
			 at the end and inserting a semicolon; and
				(4)by adding at the end the following:
					
						(W)subject to section
				214(s), an alien who the Secretary of Homeland Security determines—
							(i)is
				a citizen of Canada, is older than 50 years of age, owns a residence in the
				United States or has signed a rental agreement for accommodations in the United
				States for the duration of the alien’s stay in the United States; and
							(ii)the alien spouse
				and children of the alien described in clause (i) if accompanying or following
				to join the alien;
				or
							.
				(b)Visa application
			 proceduresSection 214 of the Immigration and Nationality Act (8
			 U.S.C. 1184) is amended by adding at the end the following:
				
					(s)Visas of
				nonimmigrants described in section
				101(a)(15)(W)
						(1)The Secretary of
				Homeland Security shall authorize the issuance of a nonimmigrant visa to any
				alien described in section 101(a)(15)(W) who submits a petition to the
				Secretary that demonstrates, to the satisfaction of the Secretary, that the
				alien—
							(A)meets the
				eligibility requirements set forth in section 101(a)(15)(W);
							(B)is not
				inadmissible under section 212; and
							(C)will comply with
				the terms set forth in paragraph (2).
							(2)An alien who is
				issued a visa under this subsection—
							(A)is authorized to
				visit the United States during the 3-year period beginning on the date on which
				the visa is issued;
							(B)may remain in the
				United States during such authorized period for not more than 240 consecutive
				days;
							(C)may renew such
				visa every 3 years under the same terms and conditions;
							(D)is not authorized
				to engage in employment in the United States; and
							(E)is not eligible
				for any form of assistance or benefit described in section 403(a) of the
				Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8
				U.S.C.
				1613(a)).
							.
			6.Incentives for
			 foreign visitors visiting the United States during low peak seasons
			(a)Application
			 feesThe Secretary of State
			 shall give foreign visitors an incentive to apply for a visa when the demand is
			 lower by decreasing the visa application and issuance fees charged to
			 nonimmigrants described in section 101(a)(15)(B) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(B)) in selected countries during periods
			 when there is low demand for visitor visas in such countries.
			(b)LimitationIn
			 decreasing visa application and issuance fees under subsection (a), the
			 Secretary shall—
				(1)subject to
			 paragraph (2), maximize the demand for such visa applications; and
				(2)maintain the total
			 amount collected from such fees.
				7.Secure Travel and
			 Counterterrorism Partnership Program
			(a)DefinitionsSection 217(c)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1187(c)(1)) is amended to read as follows:
				
					(1)Authority to
				designate
						(A)In
				generalThe Secretary of Homeland Security, in consultation with
				the Secretary of State, may designate any country as a program country if that
				country meets the requirements under paragraph (2).
						(B)Definitions
							(i)Appropriate
				congressional committeesThe term appropriate congressional
				committees means—
								(I)the
				Committee on Foreign Relations of the
				Senate;
								(II)the
				Committee on Homeland Security and
				Governmental Affairs of the Senate;
								(III)the
				Committee on the Judiciary of the
				Senate;
								(IV)the
				Committee on Foreign Affairs of the House of
				Representatives;
								(V)the
				Committee on Homeland Security of the House of
				Representatives; and
								(VI)the
				Committee on the Judiciary of the House of
				Representatives.
								(ii)Program
				countryThe term program country means a country
				designated as a program country under subparagraph
				(A).
							.
			(b)Technical and
			 conforming amendmentsSection 217 of the Immigration and
			 Nationality Act (8 U.S.C. 1187) is amended—
				(1)by striking
			 Attorney General each place the term appears (except for
			 subsection (c)(11)(B)) and inserting Secretary of Homeland
			 Security;
				(2)in subsection
			 (c)—
					(A)in paragraph
			 (2)(C)(iii), by striking Committee on the Judiciary and the Committee on
			 International Relations of the House of Representatives and the Committee on
			 the Judiciary and the Committee on Foreign Relations of the Senate and
			 inserting appropriate congressional committees;
					(B)in paragraph
			 (5)(A)(i)(III), by striking Committee on the Judiciary, the Committee on
			 Foreign Affairs, and the Committee on Homeland Security, of the House of
			 Representatives and the Committee on the Judiciary, the Committee on Foreign
			 Relations, and the Committee on Homeland Security and Governmental Affairs of
			 the Senate and inserting appropriate congressional
			 committees; and
					(C)in paragraph (7),
			 by striking subparagraph (E).
					(c)Designation of
			 program countriesSection 217(c) of the Immigration and
			 Nationality Act (8 U.S.C. 1187(c)) is amended—
				(1)in paragraph (2),
			 by amending subparagraph (A) to read as follows:
					
						(A)General
				numerical limitationsEither—
							(i)the number of
				refusals of nonimmigrant visas under section 101(a)(15)(B) for nationals of
				that country during the previous fiscal year was not more than 3 percent;
				or
							(ii)the overstay rate
				for that country during the previous fiscal year was not more than 3
				percent.
							;
				(2)by amending
			 paragraph (3) to read as follows:
					
						(3)Qualification
				criteriaAfter the initial period, a country may not be
				designated as a program country unless the Secretary of Homeland Security, in
				consultation with the Secretary of State, determines, pursuant to paragraph
				(5), that the designation will be
				continued.
						;
				(3)in paragraph
			 (5)(A)(i)(II), by striking ought to be continued or terminated under
			 subsection (d) and inserting under subsection (d) or (f), or
			 probation under subsection (f), ought to be continued or
			 terminated;
				(4)by amending
			 paragraph (6) to read as follows:
					
						(6)Computation of
				visa refusal rates; judicial review
							(A)Computation of
				visa refusal ratesFor purposes of determining the eligibility of
				a country to be designated as a program country, the calculation of visa
				refusal rates shall not include any visa refusals which incorporate any
				procedures based on, or are otherwise based on, race, sex, or disability,
				unless otherwise specifically authorized by law.
							(B)Judicial
				reviewNo court has jurisdiction under this section to review any
				visa refusal, the Secretary of State's computation of a visa refusal rate, the
				Secretary of Homeland Security's computation of an overstay rate, or the
				designation or nondesignation of a country as a program
				country.
							;
				(5)in paragraph (7),
			 as amended by subsection (b)(2)(C)—
					(A)in subparagraph
			 (A), by striking (3) In
			 general.—; and
					(B)by striking
			 subparagraphs (B), (C), and (D);
					(6)by amending
			 paragraph (8) to read as follows:
					
						(8)Waiver
				authorityThe Secretary of Homeland Security, in consultation
				with the Secretary of State, may waive the application of paragraph (2)(A)(i)
				for a country if—
							(A)the country meets
				all of the other requirements under paragraph (2);
							(B)the Secretary of
				Homeland Security determines that the totality of the country's security risk
				mitigation measures provide assurance that the country's participation in the
				program would not compromise the law enforcement, security interests, or
				enforcement of the immigration laws of the United States;
							(C)there has been a
				general downward trend in the rate of refusals for nonimmigrant visas under
				section 101(a)(15)(B) for nationals of the country;
							(D)the country has
				consistently cooperated with the Government of the United States on
				counterterrorism initiatives, information sharing, preventing terrorist travel,
				and extradition of the country's nationals to the United States before the date
				of its designation as a program country, and the Secretary of Homeland Security
				and the Secretary of State assess that such cooperation is likely to continue;
				and
							(E)the rate of
				refusals for nonimmigrant visas under section 101(a)(15)(B) for nationals of
				the country during the previous fiscal year was not more than 10
				percent.
							;
				and
				(7)by adding at the
			 end the following:
					
						(12)Overstay
				rate
							(A)Initial
				designationWith respect to a country being considered for
				designation as a program country under paragraph (1)(A), the overstay rate for
				a fiscal year is the ratio between—
								(i)the number of
				nationals of such country who were admitted to the United States as
				nonimmigrants described in section 101(a)(15)(B), whose periods of authorized
				stay under such section expired during such fiscal year, and who remained in
				the United States unlawfully after such expiration date; and
								(ii)the number of
				nationals of such country who were admitted to the United States as
				nonimmigrants described in section 101(a)(15)(B), whose periods of authorized
				stay under such section expired during such fiscal year.
								(B)Continuing
				designationWith respect to any program country, the overstay
				rate for each fiscal year after the initial designation under paragraph (1)(A)
				is the ratio between—
								(i)the number of
				nationals of such country who were admitted to the United States under this
				section or as nonimmigrants described in section 101(a)(15)(B), whose periods
				of authorized stay expired during such fiscal year, and who remained in the
				United States unlawfully after such expiration date; and
								(ii)the number of
				nationals of such country who were admitted to the United States under this
				section or as nonimmigrants described in section 101(a)(15)(B), whose periods
				of authorized stay expired during such fiscal year.
								(C)Computation of
				overstay rateIn determining the overstay rate for a country, the
				Secretary of Homeland Security may utilize information from any available
				database to ensure the accuracy of such
				rate.
							.
				(d)Termination of
			 designation; probationSection 217(f) of the Immigration and
			 Nationality Act (8 U.S.C. 1187(f)) is amended to read as follows:
				
					(f)Termination of designation;
				probation
						(1)DefinitionsIn
				this subsection:
							(A)Probationary
				periodThe term probationary period means a fiscal
				year in which a country is place in probationary status under this
				subsection.
							(B)Program
				countryThe term program country means a country
				designated as a program country under subsection (c)(1).
							(2)Determination,
				notice, and initial probationary period
							(A)Determination of
				probationary status and notice of noncomplianceAs part of each
				program country's periodic evaluation required under subsection (c)(5)(A), the
				Secretary of Homeland Security shall determine whether the program country is
				in compliance with the requirements under subparagraphs (A)(ii), (B), (C), (D),
				(E), and (F) of subsection (c)(2).
							(B)Initial
				probationary periodIf the Secretary of Homeland Security
				determines that a program country is not in compliance with the requirements
				under subparagraphs (A)(ii), (B), (C), (D), (E), and (F) of subsection (c)(2),
				the Secretary shall place the program country in probationary status for the
				fiscal year following the fiscal year in which the periodic evaluation is
				completed.
							(3)Actions at the
				end of the initial probationary period
							(A)Compliance
				during initial probationary periodIf the Secretary of Homeland
				Security determines that all instances of noncompliance with the requirements
				under subparagraphs (A)(ii), (B), (C), (D), (E), and (F) of subsection (c)(2)
				that were identified in the latest periodic evaluation have been remedied by
				the end of the country's initial probationary period under paragraph (2)(B),
				the Secretary shall discontinue the probationary period.
							(B)Noncompliance
				during initial probationary periodIf the Secretary of Homeland
				Security determines that any instance of noncompliance with the requirements
				under subparagraphs (A)(ii), (B), (C), (D), (E), and (F) of subsection (c)(2)
				that were identified in the latest periodic evaluation has not been remedied by
				the end of the country's initial probationary period under paragraph (2)(B),
				the Secretary may—
								(i)terminate the
				country's participation in the program; or
								(ii)extend the
				country's probationary status for an additional fiscal year if the Secretary,
				in consultation with the Secretary of State, determines that the country's
				continued participation in the program is in the national interest of the
				United States.
								(4)Actions at the
				end of additional probationary periods
							(A)Compliance
				during additional periodsThe Secretary of Homeland Security
				shall discontinue a country's probationary status if the Secretary determines,
				during the latest periodic evaluation required under subsection (c)(5)(A), that
				the country is in compliance with the requirements under subparagraphs (A)(ii),
				(B), (C), (D), (E), and (F) of subsection (c)(2).
							(B)Noncompliance
				during additional periodsThe Secretary of Homeland Security
				shall terminate a country's participation in the program if the Secretary
				determines, during the latest periodic evaluation required under subsection
				(c)(5)(A), that the country is not in compliance with any of the requirements
				under subparagraphs (A)(ii), (B), (C), (D), (E), and (F) of subsection
				(c)(2).
							(5)Effective
				dateThe termination of a country's participation in the program
				under paragraph (3)(B) or (4)(B) shall take effect on the first day of the
				first fiscal year following the fiscal year in which the Secretary of Homeland
				Security determines that such participation shall be terminated. Until such
				date, nationals of the country shall remain eligible for a waiver under
				subsection (a).
						(6)Treatment of
				nationals after terminationFor purposes of this subsection and
				subsection (d)—
							(A)nationals of a
				country whose designation is terminated under paragraph (3) or (4) shall remain
				eligible for a waiver under subsection (a) until the effective date of such
				termination; and
							(B)a waiver under
				this section that is provided to such a national for a period described in
				subsection (a)(1) shall not, by such termination, be deemed to have been
				rescinded or otherwise rendered invalid, if the waiver is granted prior to such
				termination.
							.
			(e)Review of
			 overstay tracking methodologyNot later than 180 days after the
			 date of the enactment of this Act, the Comptroller General of the United States
			 shall conduct a review of the methods used by the Secretary of Homeland
			 Security—
				(1)to track aliens
			 entering and exiting the United States; and
				(2)to detect any such
			 alien who stays longer than such alien's period of authorized admission.
				8.Increasing home
			 ownership by priority visitors
			(a)Nonimmigrant
			 statusSection 101(a)(15) of
			 the Immigration and Nationality Act, as amended by section 5(a), is further
			 amended by adding at the end the following:
				
					(X)subject to section
				214(t), an alien who, after the date of the enactment of the
				VISIT USA Act—
						(i)(I)uses at least $500,000
				in cash to purchase 1 or more residences in the United States, which each sold
				for more than 100 percent of the most recent appraised value of such residence,
				as determined by the property assessor in the city or county in which the
				residence is located;
							(II)maintains ownership of residential
				property in the United States worth at least $500,000 during the entire period
				the alien remains in the United States as a nonimmigrant described in this
				subparagraph; and
							(III)resides for more than 180 days per year
				in a residence in the United States that is worth at least $250,000; and
							(ii)the alien spouse
				and children of the alien described in clause (i) if accompanying or following
				to join the
				alien.
						.
			(b)Visa application
			 proceduresSection 214 of the Immigration and Nationality Act, as
			 amended by section 5(b), is further amended by adding at the end the
			 following:
				
					(t)Visas of
				nonimmigrants described in section
				101(a)(15)(X)
						(1)The Secretary of
				Homeland Security shall authorize the issuance of a nonimmigrant visa to any
				alien described in section 101(a)(15)(X) who submits a petition to the
				Secretary that demonstrates, to the satisfaction of the Secretary, that the
				alien—
							(A)has purchased a
				residence in the United States that meets the criteria set forth in section
				101(a)(15)(X)(i);
							(B)is not
				inadmissible under section 212; and
							(C)will comply with
				the terms set forth in paragraph (2).
							(2)An alien who is
				issued a visa under this subsection—
							(A)shall reside in
				the United States at a residence that meets the criteria set forth in section
				101(a)(15)(X)(i) for more than 180 days per year;
							(B)is not authorized
				to engage in employment in the United States, except for employment that is
				directly related to the management of the residential property described in
				section 101(X)(i)(II);
							(C)is not eligible
				for any form of assistance or benefit described in section 403(a) of the
				Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8
				U.S.C. 1613(a)); and
							(D)may renew such
				visa every 3 years under the same terms and
				conditions.
							.
			9.Expediting entry
			 for priority visitorsSection
			 7208(k) of the Intelligence Reform and Terrorism Prevention Act of 2004 (8
			 U.S.C. 1365b(k)) is amended by adding at the end the following:
			
				(4)Expediting entry
				for priority visitors
					(A)In
				generalThe Secretary of Homeland Security shall expand the
				enrollment in the Global Entry Trusted Traveler Network (referred to in this
				paragraph as Global Entry) to include individuals employed by
				international organizations, selected by the Secretary, which maintain strong
				working relationships with the United States.
					(B)SponsorsAn
				individual may not be enrolled in Global Entry unless the individual is
				sponsored by—
						(i)an
				international organization selected by the Secretary under subparagraph (A);
				and
						(ii)the government
				that issued the passport that the individual is using to participate in Global
				Entry.
						(C)Security
				requirementsAn individual may not be enrolled in Global Entry
				unless the individual has successfully completed all applicable security
				requirements established by the Secretary, including cooperation from the
				applicable foreign government, to ensure that the individual does not pose a
				risk to the United States.
					(D)DiscretionThe
				Secretary shall retain unreviewable discretion to offer or revoke enrollment in
				Global Entry to any
				individual.
					.
		
